DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 11-23 of U.S. Patent No. 10,904,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.  The comparison of claims that follows highlights the overlap in claim language via bold text.  




Claims of Patent 10,904,647








1. A point-to-point network provisioning system for an optical access network including a plurality of endpoints connected by a plurality of optical fiber segments, the provisioning system comprising: a processor; a memory having computer executable instructions stored therein, which, when executed by the processor, cause the processor to:
evaluate each potential communication path over the plurality of optical fiber segments between a first endpoint and a second endpoint of the plurality of endpoints, and select an optimum fiber path, of the evaluated potential communication paths, based on at least one predetermined path selection criteria including an impact of a relative optical power difference between a first optical carrier and a second optical carrier, wherein the first optical carrier is of a different carrier type than the second optical carrier.





1. An optical access network, comprising: an optical hub including at least one processor; a plurality of optical distribution centers connected to the optical hub by a plurality of optical fiber segments, respectively; a plurality of geographic fiber node serving areas, wherein each fiber node serving area of the plurality of fiber node serving areas includes at least one optical distribution center of the plurality of optical distribution centers; a plurality of end points, wherein each end point of the plurality of end points is in operable communication with at least one optical distribution center; and 
a point-to-point network provisioning system configured to (i) evaluate each potential communication path over the plurality of optical fiber segments between a first end point and a second end point,                                                                
                and (ii) select an optimum fiber path                                                       
                                 based on predetermined path selection criteria including an impact of a relative optical power difference between a first optical carrier and a second optical carrier, wherein the first optical carrier is of a different carrier type than the second optical carrier. 


3. The provisioning system of claim 1, wherein the computer executable instructions further cause the processor to determine that the first optical carrier is an optimal optical carrier to transmit along the selected optimum fiber path.
of claim 1, wherein the point-to-point network provisioning system is further configured to select an optimum optical carrier to transmit along the optimum fiber path. 

9. The network of claim 8, wherein the point-to-point network provisioning system is further configured to transmit the selected optimum optical carrier along at least one fiber path.
wherein the first optical carrier comprises a coherent optical signal, and wherein the second optical carrier comprises a non-coherent optical signal.

7. The provisioning system of claim 5, wherein the first optical carrier comprises a non-coherent optical signal, and wherein the second optical carrier comprises a coherent optical signal.
10. The network of claim 9, wherein the selected optimum optical carrier comprises a coherent signal transmission, and the second optical carrier comprises a non-coherent signal transmission.
8. The provisioning system of claim 1, wherein the processor is disposed within an optical hub of the optical access network.
2. The network of claim 1, wherein the point-to-point network provisioning system is disposed within the optical hub.
10. The provisioning system of claim 9, wherein the processor is further configured to select the optimum communication path that traverses at least one regional or backbone network between the optical access network and the third endpoint.
5. The network of claim 4, wherein the optimum fiber path traverses at least one regional network between the optical access network and the second access network.

6. The network of claim 5, wherein the optimum fiber path traverses at least one backbone network between the optical access network and the second access network.
11. The provisioning system of claim 10, wherein the processor is further configured to select the optimum communication path that traverses at least one primary fiber path through a primary network of the backbone network and at least one secondary fiber path through a secondary network of the backbone network.
at least one primary fiber path through the primary backbone network and at least one secondary fiber path through the secondary backbone network.
further comprising at least one database in operable communication with at least one of the processor and the memory.
11. The network of claim 1, further comprising at least one database in operable communication with the point-to-point network provisioning system.
13. The provisioning system of claim 12, wherein the at least one database is configured to index associations of all potential point-to-point communication links between different pairs of endpoints among the plurality of endpoints.
12. The system of claim 11,     
      wherein the at least one database is configured to index associations of all potential point-to-point communication links between different pairs of end points among the plurality of end points. 

14. A processor for optimizing point-to-point communications between two endpoints of a multi-endpoint optical network, the processor including a memory having computer executable instructions stored therein, which, when executed by the processor, cause the processor to: 

index all endpoints of the optical network; define each potential point-to-point connection between the indexed endpoints; determine a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculate available transmission wavelengths for each of the one or more fiber segments; select an optimum fiber path between the two endpoints based on the determined topological fiber path and the calculated available transmission wavelengths; and provision a point-to-point communication link between the two endpoints along the selected optimum fiber path, wherein a first wavelength of the available transmission wavelengths comprises a coherent signal transmission, and a second wavelength of the available transmission wavelengths comprises a non-coherent signal transmission.
 point-to-point communications between two end points of a multi-end point optical network, comprising the steps of: 




indexing all end points of the optical network; defining each potential point-to-point connection between the indexed end points; determining a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculating available transmission wavelengths for each of the one or more fiber segments; selecting an optimum fiber path between the two end points based on the determined topological fiber path and the calculated available transmission wavelengths; and provisioning a point-to-point communication link between the two end points along the selected optimum fiber path, wherein a first wavelength of the available transmission wavelengths comprises a coherent signal transmission, and a second wavelength of the available transmission wavelengths comprises a non-coherent signal transmission. 



analyze each topological fiber path against one or more network performance requirements 





including at least one of bandwidth parameters, latency parameters, and noise parameters.
14. The method of claim 13, wherein the step of determining comprises 


analyzing each topological fiber path against one or more network performance requirements.

15. The method of claim 14, wherein the one or more network performance requirements 

include one or more of bandwidth parameters, latency parameters, and noise parameters.
16. The processor of claim 14, wherein the computer executable instructions further cause the processor to 

determine (i) a set of all nodes crossed along an analyzed topological fiber path, and (ii) corresponding lengths of the one or more fiber segments traversed over the respective analyzed topological fiber path.
16. The method of claim 13, wherein the step of determining comprises analyzing each topological fiber path to further 

determine a set of all nodes crossed along the respective                                      fiber path and the corresponding lengths of the one or more fiber segments traversed over the respective fiber path. 

17. A processor for optimizing point-to-point communications between two endpoints of a multi-endpoint optical network, the processor including a memory having computer executable instructions stored therein, which, when executed by the processor, cause the processor to: 
index all endpoints of the optical network; define each potential point-to-point connection between the indexed endpoints; determine a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculate (i) available transmission wavelengths for each of the one or more fiber segments, (ii) a cost factor as a function of bandwidth for each of the available transmission wavelengths, and (iii) an allowable aggregate optical power for each of the one or more fiber segments; select an optimum fiber path between the two endpoints based on the determined topological fiber path and the calculated available transmission wavelengths; and provision a point-to-point communication link between the two endpoints along the selected optimum fiber path.
point-to-point communications between two end points of a multi-end point optical network, comprising the steps of: 


indexing all end points of the optical network; defining each potential point-to-point connection between the indexed end points; determining a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculating available transmission wavelengths for each of the one or more fiber segments; 





selecting an optimum fiber path between the two end points based on the determined topological fiber path and the calculated available transmission wavelengths; and provisioning a point-to-point communication link between the two end points along the selected optimum fiber path, wherein a first wavelength of the available transmission wavelengths comprises a coherent signal transmission, and a second wavelength of the available transmission wavelengths comprises a non-coherent signal transmission.


filter out each topological fiber path that does not meet one of a predetermined fiber path selection criteria and 














a redundancy requirement.
 


filtering out each topological fiber path that does not meet predetermined fiber path selection criteria, wherein a peak power of a particular segment of the one or more fiber segments is greater than an allowable aggregate optical power of the particular segment, and wherein the step of calculating further comprises adding to  

18. The method of claim 17, wherein the predetermined fiber path selection criteria include 

a redundancy requirement.



locate a secondary path that corresponds to the selected optimum fiber path.
19. The method of claim 18, further comprising a step of 


located a secondary path that corresponds to the selected optimum fiber path. 

20. The processor of claim 19, wherein the computer executable instructions further cause the processor to 

select the optimum fiber path 

based on a high degree of orthogonality with the corresponding secondary path.
20. The method of claim 19, wherein 



the optimum fiber path is selected 

based on a high degree of orthogonality with the corresponding secondary path.


Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 14-17 of U.S. Patent No. 10,397,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.  The comparison of claims that follows highlights the overlap in claim language via bold text. 

Claims of the Instant Application
Claims of Patent 10,397,672
point-to-point communications between two endpoints of a multi-endpoint optical network, the processor including a memory having computer executable instructions stored therein, which, when executed by the processor, cause the processor to: 
index all endpoints of the optical network; define each potential point-to-point connection between the indexed endpoints; determine a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculate (i) available transmission wavelengths for each of the one or more fiber segments, (ii) a cost factor as a function of bandwidth for each of the available transmission wavelengths, and (iii) an allowable aggregate optical power for each of the one or more fiber segments; select an     optimum fiber path between the two endpoints based on the determined topological fiber path and the calculated available transmission wavelengths; and provision a point-to-point communication link between the two endpoints along the selected optimum fiber path.
10. A method of provisioning point-to-point communications between two end points of a multi-end point optical network, comprising the steps of: 



indexing all end points of the optical network; defining each potential point-to-point connection between the indexed end points; determining a topological fiber path for each defined point-to-point connection, wherein each topological fiber path includes one or more optical fiber segments; calculating (i) available transmission wavelengths for each of the one or more fiber segments, (ii) cost factor as a function of bandwidth for each of the available transmission wavelengths, and (iii) allowable aggregate optical      power for each of the one or more fiber segments; selecting an optimum fiber path between the two            end points based on the determined topological fiber path and the step of calculating;                                                  
                and provisioning a point-to-point communication link between the two end points along the selected optimum fiber path.
18. The processor of claim 17, wherein the computer executable instructions further cause the processor to 

filter out each topological fiber path that does not meet one of a predetermined fiber path selection criteria and 





a redundancy requirement.



filtering out each topological fiber path that does not meet predetermined fiber path selection criteria.



a redundancy requirement.


locate a secondary path that corresponds to the selected optimum fiber path.
16. The method of claim 15, further comprising a step of 


located a secondary path that corresponds to the selected optimum fiber path. 

20. The processor of claim 19, wherein the computer executable instructions further cause the processor to 

select the optimum fiber path 

based on a high degree of orthogonality with the corresponding secondary path.
17. The method of claim 16, wherein 



the optimum fiber path is selected 

based on a high degree of orthogonality with the corresponding secondary path.


As noted above, nearly all of the limitations of the instant application are anticipated by the limitations of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/AGUSTIN BELLO/Primary Examiner, Art Unit 2637